     Case: 4:21-cv-00213-HEA Doc. #: 14 Filed: 05/07/21 Page: 1 of 2 PageID #: 71




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

ST. LOUIS-KANSAS CITY CARPENTERS                        )
REGIONAL COUNCIL, et al,                                )
                                                       )
                Plaintiffs,                            )      Case No. 4:21-cv-00213 HEA
                                                       )
v.                                                     )
                                                       )
UNIFIED CONTRACTING SERVICES, LLC,                     )
                                                       )
                Defendant.                             )

                              OPINION, MEMORANDUM AND ORDER

         This is an action pursuant to Section 301 of the Labor Management Relations Act of 1947,

as amended, 29 U.S.C. §185, and pursuant to Section 502 of the Employee Retirement Income

Security Act of 1974, as amended, 29 U.S.C. §1132. Plaintiffs seek an order compelling defendant

to submit to a payroll audit and, thereafter, a judgment for contributions and damages owed.

         Defendant was served with the summons and complaint on February 22, 2021 and has

not filed an answer or otherwise entered an appearance.

         Pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure, plaintiffs have moved this

Court for an order compelling defendant to submit to an audit so that plaintiffs can determine the

amounts allegedly owed.

         Plaintiffs have established that defendant is party to a collective bargaining agreement with

the St. Louis – Kansas City Carpenters Regional Council. The agreement requires defendant to

submit contributions to the Carpenters employee benefit funds and authorizes plaintiffs to examine

the financial records of defendant to ascertain whether the required contributions were made. The

only way in which plaintiffs can determine the amount owed is through such financial examination.

         Accordingly,
  Case: 4:21-cv-00213-HEA Doc. #: 14 Filed: 05/07/21 Page: 2 of 2 PageID #: 72




       IT IS HEREBY ORDERED that defendant shall provide to plaintiffs, within thirty (30)

days from the date of this Order, the payroll registers and other documents needed to perform an

audit for the period of January 1, 2018 to the present.

       IT IS FURTHER ORDERED that the Court reserves jurisdiction to make such further

orders and grant such additional relief, including but not limited to the entry of partial and final

judgments, as it deems appropriate.

       Dated this 7th day of May, 2021.




                                                          _________________________________
                                                             HENRY EDWARD AUTREY
                                                          UNITED STATES DISTRICT JUDGE




                                                   2
